Citation Nr: 9919206	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-00 053 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a seizure disorder 
claimed to be secondary to service-connected migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from December 1978 to August 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for headaches, 
assigning a 10 percent evaluation, and denied service 
connection for a seizure disorder.  Subsequently, in December 
1997, the RO increased the veteran's evaluation for headaches 
to 30 percent.

Preliminary review of the record shows that in the Statement 
of the Case issued in 1997, the RO noted that it had 
considered referral of the veteran's claim for an increased 
evaluation for her headache disability to the VA Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board addresses this question below.


FINDINGS OF FACT

1.  The veteran's headaches have been manifested by migraine 
headaches occurring 2-3 times per week and lasting 2 days, 
with nausea, vomiting, photophobia, and phonophobia.

2.  There is no competent evidence of record showing a nexus 
between the veteran's seizure disorder and her period of 
military service.

3.  A seizure disorder has not been etiologically related by 
competent evidence to the service-connected headache 
disorder.

4.  The veteran's service-connected migraine headaches does 
not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case for consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of the maximum 50 percent 
schedular disability evaluation for migraine headaches have 
been met, but referral for consideration of an 
extra-schedular rating is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 4.7, 4.124a, 
Diagnostic Code 8100 (1998). 

2.  A seizure disorder was not incurred or aggravated in 
service; nor has it been shown to be proximately due to the 
veteran's service-connected migraine headache disorder.   38 
U.S.C.A. §§ 1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Migraine Headaches

The veteran has contended that she experiences severe 
migraine headaches at least 2 to 3 times per week that 
prevent her from obtaining and maintaining employment and 
therefore she is entitled to a higher evaluation.  

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with her 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection which included the assignment of 
a disability rating, rendered the rating decision non-final, 
and the Board here considers all evidence in determining the 
appropriate evaluation. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.  

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
migraine headaches for any period of time since her original 
claim.  Accordingly, the veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
she had her claim properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect her 
disagreement with the initial disability evaluation assigned 
for her service-connected disorder.  It would be pointless at 
this time, to remand the veteran's claim in order to instruct 
the RO to issue a supplemental statement of the case that 
correctly identifies the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service medical records show that the veteran was seen on 
several occasions during service complaining of headaches 
after she received a head injury in an off-base beating.  The 
veteran was discharged in August 1979, a separation 
examination is not of record.



A January 1989 VA examination shows a history of recurrent 
headaches.  In February 1989, the RO denied service 
connection for history of recurrent headaches.  

Private medical records from 1984 to 1994 show continued 
complaints of headaches, migraine headaches, nausea, and 
photophobia, and reveal treatment and hospitalizations with 
diagnoses of migraine and migraine headaches.  In a June 1995 
letter, a private physician stated that he had treated the 
veteran from 1979 to 1983 for several disorders including 
migraine headaches.  

A March 1995 Social Security Administration (SSA) decision 
indicates that the veteran was awarded SSA benefits on the 
basis of multiple impairments including migraine headaches. 

In June 1996, the RO granted service connection for headaches 
and assigned a 10 percent disability evaluation under 
Diagnostic Code 8100.  

The veteran was hospitalized at a VA facility in May 1996 for 
psychiatric treatment.  During the hospitalization, the 
veteran complained of headaches and reported a history of 
treatment for migraine.  The discharge diagnoses included 
migraine.  During an October 1996 VA hospitalization, the 
veteran complained of headaches with sharp shooting pain in 
the right temporal area, nausea and vomiting.  She was 
treated with medication and released.  Discharge diagnoses 
included migraine headaches.

VA medical records from June 1996 to March 1997 reveal that 
the veteran was seen complaining of longstanding recurrent 
headaches with nausea and vomiting.  It was noted that the 
veteran had a history of noncompliance with medication.  
Diagnoses include chronic recurrent migraine headaches and 
migraine.  A March 1997 VA hospitalization report shows that 
the veteran was admitted after threatening harm to 


herself.  It was noted that her left leg was in a cast due to 
a fall in early March, which she attributed to a seizure.  
She reported a history of migraine headaches with nausea.  
The diagnoses at discharge included migraine.

At a May 1997 VA neurology examination, the veteran reported 
experiencing headaches, migraines, and seizures since 
service.  According to the veteran, she had headaches every 
2-3 days in the right temple area, which lasted from 10 to 25 
minutes with occasional nausea.  She also reported 
experiencing shooting pains in the right temporal area on a 
daily basis which last for seconds.  She stated that 
Dilantin, Percocet and Imitrex help her symptoms.  The 
diagnoses included headaches, including migraine headaches.  
The examiner noted that that the veteran had migraines, but 
the examiner was not certain that all her headaches were 
migraines.

During an August 1997 VA examination, the veteran reported 
developing headaches in the temporal region, which became 
severe throbbing headaches with nausea, vomiting, 
photophobia, and sonophobia, lasting for 2 to 3 days, and 
resulted in her inability to function.  She also reported 
having seizures.  The veteran stated that she now has these 
headaches with nausea and vomiting approximately 2 to 3 times 
per week.  On evaluation, all findings were normal.  The 
examiner remarked that the veteran had a history compatible 
with migraine without aura, and that such migraine had been 
recurrent and poorly controlled.  The examiner also opined 
that the veteran's seizure disorder was an independent 
situation from her headaches.  The diagnoses included history 
compatible with migraine without aura. 

The RO, in a December 1997 rating decision, increased the 
evaluation for the veteran's migraine headaches to 30 
percent.

VA medical records from August to October 1998 show continued 
complaints for migraine headaches with nausea, vomiting, 
photophobia, and sonophobia.  The diagnoses included 
migraine, migraine headache, and migraine syndrome.  There 


were several notations on the medical records indicating that 
the veteran was noncompliant with medication as well as 
keeping appointments and there was questionable drug seeking 
behavior.  Medications prescribed included Percocet and 
Demerol injections.

A September 1998 private medical report reveals that the 
veteran arrived via ambulance complaining of severe throbbing 
headache.  The report indicates that the veteran's family 
found her unresponsive following a seizure.  On evaluation, 
the veteran complained of stabbing shooting pains in the 
right side of the head for 2 days with nausea, vomiting, and 
blurred vision.  The diagnosis was cephalalgia (migraine 
headache).

VA medical records from November 1998 to January 1999 
indicate that the veteran was seen on several occasions 
complaining of headaches of several days' duration with 
nausea and vomiting.  On evaluation, photosensitivity of the 
eyes was noted and her speech was described as slightly 
lethargic.  Diagnoses included severe migraine headache and 
chronic migraine headache.  Medications prescribed included 
Percocet and Demerol.

In several statements, the veteran has reported that her 
migraine headaches prevent her from working as she is unable 
to function for several days at a time due to such headaches.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).   It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 


disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

According to the Rating Schedule, migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrants a 30 percent 
disability rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a maximum disability rating 
of 50 percent. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Based on the foregoing, the Board finds that the evidence of 
record supports a 50 percent evaluation for the veteran's 
service-connected migraine headaches.  In particular, the 
medical evidence reveals that the veteran's headaches require 
ongoing treatment, including injections of Demerol, and that 
she has experienced 2 to 3 episodes of migraine per week.  
They consist of throbbing pain in the right temporal area of 
the head with nausea, vomiting, photophobia and phonophobia.  
Additionally, the veteran has stated that she was unable to 
obtain and retain employment due to her headaches as 
employers were unable to adjust her schedule due to her 
frequent headaches and that the duration of her headaches and 
accompanying symptoms made her unable to function.   Thus, 
resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that the severity of the veteran's 
headaches has increased and more nearly approximates the 
criteria for a 50 percent evaluation under Diagnostic Code 
8100.  As noted previously, the 50 percent evaluation is the 
maximum evaluation unde Diagnostic Code 8100. 

As noted earlier, in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity 


impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  According to the Statement of the case, the RO 
considered entitlement to an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether any RO determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

In this regard, it should be noted that even though the 
rating criteria does not provide for a rating higher than 50 
percent for migraine headaches, the current objective 
manifestations of the veteran's disability are in keeping 
with the criteria provided.  Further, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any periods of hospitalization 
solely for her service-connected migraine headaches.  
Although she receives medical treatment associated with her 
headaches, she is not shown to have required frequent periods 
of hospitalization for her headaches.  There is no evidence 
in the claims file to suggest that marked interference with 
employment is the result exclusively of the service-connected 
disability.  As noted above, the Board is mindful of the 
veteran's argument that her headache episodes occur 
frequently and are incapacitating.  However, medical 
statements of record attribute her inability to work due her 
non-service connected seizure disorder that will be discussed 
below.  Moreover, the 


Board notes that the current 50 percent evaluation under 
Diagnostic Code 8100 already provides for severe economic 
inadaptability due to the frequency and severity of her 
migraine headaches.  Thus, the Board finds that the absence 
of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.   Accordingly, the Board agrees with the RO as it 
finds that the disability is appropriately rated under the 
regular schedular criteria. 
 

II.  Service Connection for a Seizure disorder

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

The veteran contends that she is entitled to service 
connection for a seizure disorder, as it is related to her 
service-connected headache disorder. After considering the 
applicable law and regulations noted below in light of the 
facts presented, the Board concludes that the veteran has 
submitted evidence sufficient to render her claim of service 
connection well grounded with consideration of the elements 
discussed by the Court in Caluza.  The Board further finds 
that the veteran has been afforded appropriate examinations 
and medical opinions have been obtained.  There are no 
indications that additional evidence should be obtained.  It 
appears that the VA has fulfilled its duty to assist the 
veteran to the extent necessary.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service. 
Consideration will be given to the circumstances, conditions, 
and hardships of service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for a headache disorder. 

Service medical records reveal that the veteran was treated 
for a head injury in February 1979 during service.  In a 
March 1979 evaluation during service, there was no evidence 
of recent trauma to the head and x-ray studies of the skull 
and brain revealed normal findings.  Service medical records 
show no complaints, diagnosis, or treatment for a seizure 
disorder.  

Post service private medical records showing treatment from 
1987 to 1994 indicate that the veteran first reported having 
a seizure in November 1992.  An August 1994 notation reveals 
that the veteran reported a history of a seizure disorder 
since age 16.  According to the veteran she had had a seizure 
that morning, and one a few days prior.  She reported that 
she was on Dilantin but had not taken it for 2 months.  
Diagnoses included seizures, convulsive seizures and seizure 
disorder.

Private medical records from September 1991 to December 1992 
reveal that the veteran underwent a CT scan of the brain in 
September 1991, which revealed negative findings.

A September 1994 private medical consultation report 
indicates that the veteran's medical history was positive for 
seizures described by the veteran's spouse as a generalized 
tonic/clonic activity occurring 1 to 2 times per week.  It 
was noted that the veteran had been experiencing this since 
she was 16 years old, but they became worse since she was in 
a car accident 20 years previously. On examination, cranial 
nerve and cerebellar function evaluations were normal.  The 
assessment included possible generalized seizure disorder.

Private hospital discharge summaries from January 1995 
indicate that the veteran was hospitalized for acute urinary 
retention secondary to noncompliance of medication.  The 
veteran gave a history of a seizure disorder and reported 
that she had experienced a seizure prior to admission.  There 
were no seizures documented during either hospitalization and 
it was noted that a seizure disorder was not found.  However, 
the diagnoses included seizure control.

In a March 1995 SSA award, it was noted that the veteran also 
experienced limitations due to a seizure disorder with 
seizures occurring approximately 2 to 3 times per month.

A March 1996 private medical record indicates that the 
veteran complained of recurrent seizures secondary to her 
migraine headaches.  The diagnoses included seizure disorder.  
In a September 1996 letter, William L. Martin II, D.O., 
reported that the veteran had a long history of documented 
seizure disorder and migraine headaches.  Dr. Martin stated 
that these appear to be related in that the most frequent 
triggering factor for a seizure is the presence of a migraine 
headache.

The veteran was hospitalized at a VA facility in May 1996 for 
psychiatric treatment.  During the hospitalization, the 
veteran complained nausea and headaches.  She gave a history 
of seizure disorder since age 27 and reported she was treated 
with Dilantin.  On testing, her Dilantin level was below the 
therapeutic range due to noncompliance.  The hospitalization 
report does not indicate that the veteran experienced 
seizures during the period of hospitalization.  The discharge 
diagnoses included seizure disorder.  

In June 1996 VA medical records, the veteran reported history 
of head injury with seizure disorder and reported that she 
had experienced two seizures since her May 1996 
hospitalization.  The diagnoses included seizure disorder 
post head injury.

During an October 1996 VA hospitalization, the veteran 
complained of headaches with sharp shooting pain in the right 
temporal area, nausea and vomiting.  The veteran reported a 
history of seizure disorder for 15 years and stated she had 
experienced 3 seizures the previous week.  According to the 
veteran, the migraine preceded the seizures.  She was treated 
with medication and released.  Discharge diagnoses included 
migraine headaches and seizure disorder.

VA medical records from July 1996 to April 1997 reveal that 
the veteran reported experiencing recurrent seizures.  
Records indicate that the veteran was seen on multiple 
occasions reporting that she had recently had a seizure.  The 
veteran reported a history of seizure disorder with migraine 
headache, nausea and vomiting.  It was noted that the veteran 
had a history of noncompliance with seizure medication.  
Diagnoses include chronic recurrent migraine headaches and 
migraine.  A March 1997 VA hospitalization report shows that 
the veteran was admitted after threatening harm to herself.  
The veteran reported a history of seizure disorder.  It was 
noted that her left leg was in a cast due to a fall in early 
March, which she attributed to a seizure.  The diagnoses at 
discharge included seizure disorder.

At a May 1997 VA neurological examination, the veteran 
reported that she has had problems with seizures since 
service, but did not received treatment until 1 to 2 years 
ago.  The examiner noted that the veteran initially stated 
she had not had a seizure in a year; however, she then stated 
that she had them about 1 to 2 per week.  She stated that the 
seizures lasted for approximately 10 to 15 minutes and that 
during these seizures, she would lose consciousness, fall 
down with shakes and her hands would draw up.  The veteran 
reported that she still experienced seizures while taking 
Dilantin.  The diagnoses included seizure disorder.  However, 
the examiner noted that he was not convinced of the 
reliability of her self-reported symptoms.  The examiner 
remarked that the available records do not contain any report 
of a healthcare professional ever witnessing a seizure.  
Further, the examiner opined that generally migraine 
headaches and seizure disorder would be two separate and 
independent conditions. 

In a June 1997 medical opinion, a VA physician stated that 
after careful review of the medical records, the medical 
evidence does not support the conclusion that the veteran's 
service-connected migraine headaches caused the seizure 
disorder.  The physician specifically noted the veteran's 
reported history in August 1994 that she had a seizure 
disorder since age 16.

At an August 1997 VA examination, the veteran reported that 
she began to experience headaches during service and 
thereafter, she developed seizures.  The veteran stated that 
she had been told that during her seizures she fell backward, 
her eyes rolled into her head, and her arms and legs would 
pull into tonic flexion and she would jerk all over.  The 
veteran reported that this lasted for 2-4 minutes, and she 
would be unresponsive for 10 minutes.  According to the 
veteran, she continued to experience these episodes about 2 
to 3 times per week.  The veteran denied history of 
encephalitis, meningitis, or major head trauma.  The 
neurological evaluation revealed normal findings.  The 
examiner remarked that the veteran had a history of episodes, 
as described by the veteran's brother-in-law, that were 
highly suggestive of generalized tonic/clonic seizures which 
occurred most often with headaches, but occasionally 
independently.  The examiner further stated that it appeared 
that she had two independent conditions historically.  The 
diagnoses included history that is compatible with 
generalized tonic-clonic seizures. 
Electroencephalographic (EEG) reports dated in September and 
October 1997 performed in normal and drowsy states revealed 
normal findings with no epileptiform discharges.  In a 
November 1997 addendum to the August 1997 VA examination, the 
examiner reported that after review of all the record, he 
could find no instance where the veteran's seizures had ever 
been observed by medical personnel.  The examiner opined that 
the veteran did not have seizures related to migraines and 
that he was not convinced she had a seizure disorder, as 
there as been no definite documentation of such.  Further, 
the examiner opined that even if such seizures did exist, 
they would not be related to migraines.

VA medical records from August to September 1998 reveal that 
the veteran was seen on several occasions reporting that she 
recently had experience one or more seizures and that she had 
history of seizure disorder.  In an August 1998 medical 
report, the veteran reported a history of tonic/clonic 
seizure disorder since she was a teenager.  The veteran 
stated that her migraines lead to seizures.  Diagnoses 
included seizure disorder due to noncompliance of medication 
and questionable seizure disorder although seizure disorder 
never witnessed by medical personnel.  

A September 1998 private medical report reveals that the 
veteran arrived via ambulance complaining of severe throbbing 
headache.  The report indicates that the veteran's family 
found her unresponsive following a seizure.  However, medical 
notations indicate that she was responsive and cooperative 
with regular respiration.

In a December 1998 letter, John H. Kinser, M.D., stated that 
the veteran developed a seizure disorder which seems to be 
triggered by migraine attacks.  Dr. Kinser further stated 
that the veteran provided copies of treatment in order to 
obtain an opinion as to the relationship between migraine and 
seizures.  Dr. Kinser opined that the veteran's statement was 
strongest information connecting the two and that there was 
no question that the veteran had migraine headaches and 
seizure activity as witnessed by her husband.

Upon review, the Board first finds that the medical evidence 
does not support a conclusion that the veteran's seizure 
disorder is attributable to service.  Although the veteran's 
service medical records document a head injury during 
service, there was no indication of major trauma or medical 
indications consistent with a seizure disorder.  Moreover, 
the veteran only reported complaints of headaches; there was 
no mention of seizures and the record first reveals treatment 
for seizures in 1992.  Additionally, the Board observes that 
although there are notations that the veteran reported a 
history of seizure disorder prior to service, there are no 
medical findings or diagnosis suggesting that a seizure 
disorder existed in service of before service, or medical 
manifestations that could have impel the experts who have 
seen the medical records to conclude that there was a 
aggravation of a seizure disorder. 
The 13-year gap between separation from service and the first 
reported seizure episode contradicts any notion of 
aggravation, even if the evidence would have been sufficient 
to rebut the presumption of soundness that arouse when the 
veteran was examined and accepted for service.

In any event, the Board notes that the veteran's main 
argument is that her seizure disorder developed secondary to 
her service-connected headache disorder.   Upon review of the 
probative evidence of record including the veteran's 
statements on appeal, the Board finds that the preponderance 
of the evidence is against the veteran's claim that her 
seizure disorder is secondary to her service-connected 
headache disorder.

VA and private medical records indicate that the veteran 
reported a history of seizure disorder with her headaches and 
provide diagnoses of seizure disorder.  The Board notes that 
private physicians have stated that the veteran's seizure 
disorder seems to be triggered by her headache disorder; 
however, Dr. Kinser, in so stating, indicated that the 
veteran's statements provided the strongest information for 
such opinion.  Thus, it appears that these findings are based 
on reliance on the veteran's self-reported history and her 
belief that her seizures were related to her headache 
disorder.  In addition, it appears that diagnoses of seizure 
disorder in VA medical records were also based on a history 
provided by the veteran.  While the veteran is competent to 
provide evidence of symptoms, she, as a lay person, is not 
qualified to offer medical opinion or diagnoses.  Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  Any relationship 
between complaints and diagnoses involves medical opinions 
and the veteran as a lay person is not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Moreover, although a medical examiner can render a 
current diagnosis based on an examination of the veteran, a 
medical opinion regarding etiology which is specifically 
reliant upon the self-serving history reported by a veteran 
seeking benefits can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Black v. Brown, 5 Vet. App. 177,180 (1993)

The Board notes that several VA examiners have reviewed the 
veteran's entire medical record and opined that the veteran's 
seizure disorder and headache disorder are independent 
conditions.  In the most recent VA neurological examination 
with addendum, dated in November 1997, the neurologist was 
unequivocal in expressing the opinion that there was no 
relationship between the veteran's service-connected headache 
disorder and her seizure disorder.  The VA neurologist 
proceeded to note that the veteran's seizure disorder has 
never been witnessed by medical personnel and expressed doubt 
as to the existence of such.  The Board finds these expert 
determinations are more probative as they are based on the 
veteran's entire medical record as well as the veteran's 
statements.  Accordingly, the Board concludes that the 
evidence does not support a finding that the veteran's 
seizure disorder is related to her service-connected headache 
disorder, and thus, service connection is denied.

ORDER

A maximum 50 percent evaluation for migraine headaches is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  Service connection for a 
seizure disorder is denied.


REMAND

The Board observes that the RO denied entitlement to a total 
rating based on individual unemployability in a February 1999 
rating decision.  The veteran, in a March 1999 VAF 9, 
received in April 1999, stated that she was entitled to a 
total rating based on individual unemployability.  This 
appears to be a notice of disagreement to the February 1999 
rating decision.  The RO has not issued a statement of the 
case on this issue.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the veteran and her 
representative addressing the issue of 
entitlement to a total rating based on 
individual unemployability.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, the issue should not be 
certified to the Board unless all applicable appellate 
procedures are followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999).    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

